Citation Nr: 0014105	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for post-operative 
residuals of colon polyp removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Columbia, South Carolina RO, which, in pertinent part, 
granted service connection for colon polyp removal with bowel 
condition, evaluated as noncompensable effective from August 
1993.  This case was before the Board in March 1998 and 
September 1999 when it was remanded for additional 
development.


REMAND

The veteran contends that his service-connected post-
operative residuals of colon polyp removal are more disabling 
than currently evaluated.

In a September 1999 Remand, the Board instructed the RO to 
schedule the veteran for a special examination of the lower 
GI system to determine the nature and severity of any 
problems attributable to the removal of polyps from his 
colon.  The Board noted that while the veteran underwent a 
special VA digestive conditions examination in December 1998, 
the report of examination does not contain all the 
information specifically requested in a March 1998 Remand.  
Specifically, the December 1998 VA examination report notes 
the veteran's complaints of constipation.  The veteran 
indicated that he was taking Metamucil and mineral oil, but 
still had difficulties.  Colonoscopy revealed a few scattered 
diverticula and small internal hemorrhoids.  Diagnosis was 
diverticula.  The Board noted that the examiner made no 
determinations concerning which, if any, of these findings 
were attributable to the removal of polyps from the veteran's 
colon.  The Board further noted that service connection and a 
20 percent evaluation are in effect for stomach ulcers, 
postoperative vagotomy.  Thus, symptoms attributable to the 
polyp removal were to be distinguished from those symptoms 
caused by the ulcer condition.

The evidence of record does not indicate that the RO 
undertook any of the development requested in the September 
1999 Remand.  Specifically, there is no evidence that the 
veteran was scheduled for a VA examination of the lower GI 
system as instructed in the September 1999 Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the September 1999 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a special examination of the lower GI 
system to determine the nature and 
severity of any problems attributable to 
the removal of polyps from the veteran's 
colon.  Any necessary special studies 
should be performed and all pertinent 
clinical findings should be reported in 
detail.  The claims folders and a copy of 
this Remand must be made available to and 
reviewed by the examining physician.  The 
examiner's report must fully set forth 
all current complaints and pertinent 
clinical findings concerning the post-
operative residuals of the polyp removal, 
as distinguished from any other 
gastrointestinal disorder to include the 
ulcer condition.

2.  Thereafter, the RO should review the 
veteran's claim. If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



